U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53104 Onteco Corporation (Name of small business issuer in its charter) Nevada 51-0668045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida 33180 (Address of principal executive offices) (305) 932-9795 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNoo Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yeso No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofNovember 14, 2011 Common Stock, $0.001 ONTECO CORPORATION Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2011 (unaudited) andDecember 31, 2010 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 309, 2011 and 2010 (unaudited) 5 Consolidated Statements of Stockholders’ Equity (Deficit) for the Period December 31, 2007 (inception) to September 30, 2011 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 55 Part II. OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 60 Item 4. Reserved and Removed 60 Item 5. Other Information 60 Item 6. Exhibits 60 2 PART I ITEM 1. FINANCIAL STATEMENTS ONTECO CORPORATION CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Balance Sheets September 30, December 31, (unaudited) ASSETS Current assets: Cash in banks $ $ Due from NexPhase Lighting - Accounts receivable - Inventories - Project development costs - Prepaid expenses - Total current assets Fixed assets: Property and equipment, net - Other assets: Security deposits - Intellectual property - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued interest - Accrued employee compensation Sales tax payable - Notes payable, non-affiliated related parties Notes payable, third parties Total current liabilities Other liabilities - - Total liabilities Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock $.001 par value 100,000,000 shares authorized, no shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively - Common stock $.001 par value 750,000,000 and 350,000,000 shares authorized, - 373,014,903 and 116,890,258 shares issued and 372,770,903 and 116,890,258 shares outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Treasury stock, at cost (244,000 shares) ) - Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Operations (unaudited) For the Period December 31, 2007 For the Three Months Ended For the Nine Months Ended (Inception) to September 30, September 30, September 30, September 30, September 30, Revenue $ $
